                            Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 1 of 15 Page ID #:112


                                       1
                                       2
                                       3
                                       4
                                       5
                                       6
                                       7
                                       8
                                       9
                                      10
                                           JOSE ENCINAS,                                  Case No.: 2:20-cv-06988-JFW(AGRx)
                                      11
                                                              Plaintiff,
                                      12                                                  STIPULATED PROTECTIVE
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor




                                                 vs.                                      ORDER
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13
                                           CITY OF LONG BEACH; SALVADOR
                                      14   ALATORRE; ALFREDO CHAIREZ;
                                           FERNANDO ARCHULETA; AMANDA
                                      15   AKNIN, and DOES 1 through 10,                  Complaint Filed: August 3, 2020
                                           inclusive,                                     Trial Date:      None
                                      16
                                                              Defendants.
                                      17
                                      18
                                      19         1.     A. PURPOSES AND LIMITATIONS
                                      20         Discovery in this action is likely to involve production of confidential,
                                      21   proprietary, or private information for which special protection from public disclosure
                                      22   and from use for any purpose other than prosecuting this litigation may be warranted.
                                      23   Accordingly, the parties hereby stipulate to and petition the Court to enter the
                                      24   following Stipulated Protective Order. The parties acknowledge that this Order does
                                      25   not confer blanket protections on all disclosures or responses to discovery and that
                                      26   the protection it affords from public disclosure and use extends only to the limited
                                      27   information or items that are entitled to confidential treatment under the applicable
                                      28   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

                                                                                      1
                                                                   STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 2 of 15 Page ID #:113


                                       1   that this Stipulated Protective Order does not entitle them to file confidential
                                       2   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                                       3   followed and the standards that will be applied when a party seeks permission from
                                       4   the court to file material under seal.
                                       5          B. GOOD CAUSE STATEMENT
                                       6          Though Plaintiff may be entitled, in certain limited circumstances, to examine
                                       7   and receive information in police officers’ personnel files, internal affairs files and
                                       8   force reports, to the extent that they are relevant to their claims in the above-captioned
                                       9   action, the Long Beach Police Department (the “Department”) contends that a
                                      10   protective order is necessary to prevent random distribution of such information.
                                      11   Furthermore, this proposed protective order was created for the purpose of protecting
                                      12   certain information that may be subject to the official information privilege, law
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   enforcement privilege and the right to privacy, as protected by the California and
                                      14   United States Constitution, balanced with plaintiff’s right to discovery in this
                                      15   litigation.
                                      16          The Department and Defendants herein contend that they have an interest in
                                      17   protecting their privacy rights relating to information in his personnel files and other
                                      18   related information.
                                      19          It is the policy of the Department not to disclose information contained in
                                      20   background investigations about its employees, or other information contained in
                                      21   confidential police personnel files unless ordered to do so by a court of competent
                                      22   jurisdiction. Further, it is the policy of the Department not to disclose information
                                      23   contained in police reports to those other than the parties involved in the incident,
                                      24   their representatives, prosecutors, etc. unless ordered to do so by a court of competent
                                      25   jurisdiction.
                                      26          Within the Department, access to personnel files is restricted to those on a
                                      27   “need to know” basis. Controlled access to the files is regarded by the Department as
                                      28   essential in order to assure the integrity and security of such files. The Department

                                                                                        2
                                                                    STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 3 of 15 Page ID #:114


                                       1   contends that uncontrolled disclosure of such information can disrupt the
                                       2   Department’s vital, day-to-day operations, erode the integrity and security of the
                                       3   confidential personnel and related files, affect the morale of Department’s personnel,
                                       4   and frustrate the legitimate purposes of gathering the information in these files,
                                       5   including adversely impacting disciplinary procedures within the Department.
                                       6         With respect to police reports, unfettered access is not granted to the public.
                                       7   Instead, access is restricted to those investigating the incident, involved in the incident
                                       8   or their representatives, those who are prosecuting and/or defending those involved,
                                       9   and those who maintain the records. The Department contends that controlled access
                                      10   is necessary to not only assure the integrity and security of said files, but also to ensure
                                      11   the privacy rights of those involved especially third-party witnesses and minors are
                                      12   protected. Permitting uncontrolled disclosure can disrupt the Department’s day-to-
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   day operations, including but not limited to adversely impacting the Department’s
                                      14   ability to thoroughly investigate incidents.
                                      15         Further, the Department contends that information contained in the requested
                                      16   material case files is gathered and maintained in confidence by the Department. The
                                      17   information gathered in these case files generally includes the statements of third-
                                      18   party witnesses collected in confidence. Witnesses are told that the confidentiality of
                                      19   their statement will be protected and that they are for the confidential use of the
                                      20   Department. The Department believes that uncontrolled release of this information
                                      21   would cause needless intrusion into and violation of privacy rights.
                                      22         In light of the nature of the claims and allegations in this case and the parties’
                                      23   representations that discovery in this case will involve the production of confidential
                                      24   records, and in order to expedite the flow of information, to facilitate the prompt
                                      25   resolution of disputes over confidentiality of discovery materials, to adequately
                                      26   protect information the parties are entitled to keep confidential, to ensure that the
                                      27   parties are permitted reasonable necessary uses of such material in connection with
                                      28   this action, to address their handling of such material at the end of the litigation, and

                                                                                          3
                                                                    STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 4 of 15 Page ID #:115


                                       1   to serve the ends of justice, a protective order for such information is justified in this
                                       2   matter. The parties shall not designate any information/documents as confidential
                                       3   without a good faith belief that such information/documents have been maintained in
                                       4   a confidential, non-public manner, and that there is good cause or a compelling reason
                                       5   why it should not be part of the public record of this case.
                                       6   2.       DEFINITIONS
                                       7            2.1 Action: 2:20-cv-06988-JFW(AGRx), Jose Encinas v. City of Long Beach,
                                       8   et al.
                                       9            2.2 Challenging Party: a Party or Non-Party that challenges the designation of
                                      10   information or items under this Order.
                                      11            2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
                                      12   it is generated, stored or maintained) or tangible things that qualify for protection
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                      14   Cause Statement.
                                      15            2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
                                      16   support staff).
                                      17            2.5 Designating Party: a Party or Non-Party that designates information or
                                      18   items that it produces in disclosures or in responses to discovery as
                                      19   “CONFIDENTIAL.”
                                      20            2.6 Disclosure or Discovery Material: all items or information, regardless of
                                      21   the medium or manner in which it is generated, stored, or maintained (including,
                                      22   among other things, testimony, transcripts, and tangible things), that are produced or
                                      23   generated in disclosures or responses to discovery in this matter.
                                      24            2.7 Expert: a person with specialized knowledge or experience in a matter
                                      25   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                      26   an expert witness or as a consultant in this Action.
                                      27            2.8 House Counsel: attorneys who are employees of a party to this Action.
                                      28   House Counsel does not include Outside Counsel of Record or any other outside

                                                                                        4
                                                                     STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 5 of 15 Page ID #:116


                                       1   counsel.
                                       2         2.9 Non-Party: any natural person, partnership, corporation, association, or
                                       3   other legal entity not named as a Party to this action.
                                       4         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
                                       5   this Action but are retained to represent or advise a party to this Action and have
                                       6   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                       7   has appeared on behalf of that party, and includes support staff.
                                       8         2.11 Party: any party to this Action, including all of its officers, directors,
                                       9   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                      10   support staffs).
                                      11         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                                      12   Discovery Material in this Action.
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13         2.13 Professional Vendors: persons or entities that provide litigation support
                                      14   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                      15   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                      16   and their employees and subcontractors.
                                      17         2.14 Protected Material: any Disclosure or Discovery Material that is
                                      18   designated as “CONFIDENTIAL.”
                                      19         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
                                      20   from a Producing Party.
                                      21   3.    SCOPE
                                      22         The protections conferred by this Stipulation and Order cover not only
                                      23   Protected Material (as defined above), but also (1) any information copied or extracted
                                      24   from Protected Material; (2) all copies, excerpts, summaries, or compilations of
                                      25   Protected Material; and (3) any testimony, conversations, or presentations by Parties
                                      26   or their Counsel that might reveal Protected Material.
                                      27         Any use of Protected Material at trial shall be governed by the orders of the
                                      28   trial judge. This Order does not govern the use of Protected Material at trial.

                                                                                       5
                                                                   STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 6 of 15 Page ID #:117


                                       1   4.    DURATION
                                       2         Even after final disposition of this litigation, the confidentiality obligations
                                       3   imposed by this Order shall remain in effect until a Designating Party agrees
                                       4   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                       5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                       6   or without prejudice; and (2) final judgment herein after the completion and
                                       7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                       8   including the time limits for filing any motions or applications for extension of time
                                       9   pursuant to applicable law.
                                      10   5.    DESIGNATING PROTECTED MATERIAL
                                      11         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
                                      12   Party or Non-Party that designates information or items for protection under this
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   Order must take care to limit any such designation to specific material that qualifies
                                      14   under the appropriate standards. The Designating Party must designate for protection
                                      15   only those parts of material, documents, items, or oral or written communications that
                                      16   qualify so that other portions of the material, documents, items, or communications
                                      17   for which protection is not warranted are not swept unjustifiably within the ambit of
                                      18   this Order.
                                      19         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                      20   that are shown to be clearly unjustified or that have been made for an improper
                                      21   purpose (e.g., to unnecessarily encumber the case development process or to impose
                                      22   unnecessary expenses and burdens on other parties) may expose the Designating Party
                                      23   to sanctions.
                                      24         If it comes to a Designating Party’s attention that information or items that it
                                      25   designated for protection do not qualify for protection, that Designating Party must
                                      26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                      27         5.2 Manner and Timing of Designations. Except as otherwise provided in this
                                      28   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

                                                                                      6
                                                                   STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 7 of 15 Page ID #:118


                                       1   or ordered, Disclosure or Discovery Material that qualifies for protection under this
                                       2   Order must be clearly so designated before the material is disclosed or produced.
                                       3         Designation in conformity with this Order requires:
                                       4               (a) for information in documentary form (e.g., paper or electronic
                                       5   documents, but excluding transcripts of depositions or other pretrial or trial
                                       6   proceedings), that the Producing Party affix at a minimum, the legend
                                       7   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                       8   contains protected material. If only a portion or portions of the material on a page
                                       9   qualifies for protection, the Producing Party also must clearly identify the protected
                                      10   portion(s) (e.g., by making appropriate markings in the margins).
                                      11               A Party or Non-Party that makes original documents available for
                                      12   inspection need not designate them for protection until after the inspecting Party has
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   indicated which documents it would like copied and produced. During the inspection
                                      14   and before the designation, all of the material made available for inspection shall be
                                      15   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
                                      16   it wants copied and produced, the Producing Party must determine which documents,
                                      17   or portions thereof, qualify for protection under this Order. Then, before producing
                                      18   the specified documents, the Producing Party must affix the “CONFIDENTIAL
                                      19   legend” to each page that contains Protected Material. If only a portion or portions of
                                      20   the material on a page qualifies for protection, the Producing Party also must clearly
                                      21   identify the protected portion(s) (e.g., by making appropriate markings in the
                                      22   margins).
                                      23               (b) for testimony given in depositions that the Designating Party identify the
                                      24   Disclosure or Discovery Material on the record, before the close of the deposition all
                                      25   protected testimony.
                                      26               (c) for information produced in some form other than documentary and for
                                      27   any other tangible items, that the Producing Party affix in a prominent place on the
                                      28   exterior of the container or containers in which the information is stored the legend

                                                                                         7
                                                                     STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 8 of 15 Page ID #:119


                                       1   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                       2   protection, the Producing Party, to the extent practicable, shall identify the protected
                                       3   portion(s).
                                       4         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
                                       5   to designate qualified information or items does not, standing alone, waive the
                                       6   Designating Party’s right to secure protection under this Order for such material.
                                       7   Upon timely correction of a designation, the Receiving Party must make reasonable
                                       8   efforts to assure that the material is treated in accordance with the provisions of this
                                       9   Order.
                                      10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                      11         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
                                      12   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                      14   process under Local Rule 37.1 et seq.
                                      15         6.3 The burden of persuasion in any such challenge proceeding shall be on the
                                      16   Designating Party. Frivolous challenges, and those made for an improper purpose
                                      17   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                      18   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                      19   or withdrawn the confidentiality designation, all parties shall continue to afford the
                                      20   material in question the level of protection to which it is entitled under the Producing
                                      21   Party’s designation until the Court rules on the challenge.
                                      22   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                                      23         7.1 Basic Principles. A Receiving Party may use Protected Material that is
                                      24   disclosed or produced by another Party or by a Non-Party in connection with this
                                      25   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                      26   Protected Material may be disclosed only to the categories of persons and under the
                                      27   conditions described in this Order. When the Action has been terminated, a Receiving
                                      28   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

                                                                                       8
                                                                   STIPULATED PROTECTIVE ORDER
                            Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 9 of 15 Page ID #:120


                                       1   Protected Material must be stored and maintained by a Receiving Party at a location
                                       2   and in a secure manner that ensures that access is limited to the persons authorized
                                       3   under this Order.
                                       4         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
                                       5   ordered by the court or permitted in writing by the Designating Party, a Receiving
                                       6   Party may disclose any information or item designated “CONFIDENTIAL” only to:
                                       7            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
                                       8   as employees of said Outside Counsel of Record to whom it is reasonably necessary
                                       9   to disclose the information for this Action;
                                      10            (b) the officers, directors, and employees (including House Counsel) of the
                                      11   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                      12            (c) Experts (as defined in this Order) of the Receiving Party to whom
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   disclosure is reasonably necessary for this Action and who have signed the
                                      14   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                      15            (d) the court and its personnel;
                                      16            (e) court reporters and their staff;
                                      17            (f) professional jury or trial consultants, mock jurors, and Professional
                                      18   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                      19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                      20            (g) the author or recipient of a document containing the information or a
                                      21   custodian or other person who otherwise possessed or knew the information;
                                      22            (h) during their depositions, witnesses, and attorneys for witnesses, in the
                                      23   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                                      24   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
                                      25   not be permitted to keep any confidential information unless they sign the
                                      26   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                                      27   agreed by the Designating Party or ordered by the court. Pages of transcribed
                                      28   deposition testimony or exhibits to depositions that reveal Protected Material may be

                                                                                       9
                                                                   STIPULATED PROTECTIVE ORDER
                         Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 10 of 15 Page ID #:121


                                       1   separately bound by the court reporter and may not be disclosed to anyone except as
                                       2   permitted under this Stipulated Protective Order; and
                                       3             (i) any mediator or settlement officer, and their supporting personnel,
                                       4   mutually agreed upon by any of the parties engaged in settlement discussions.
                                       5   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                       6         OTHER LITIGATION
                                       7         If a Party is served with a subpoena or a court order issued in other litigation
                                       8   that compels disclosure of any information or items designated in this Action as
                                       9   “CONFIDENTIAL,” that Party must:
                                      10             (a) promptly notify in writing the Designating Party. Such notification shall
                                      11   include a copy of the subpoena or court order;
                                      12             (b) promptly notify in writing the party who caused the subpoena or order
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   to issue in the other litigation that some or all of the material covered by the subpoena
                                      14   or order is subject to this Protective Order. Such notification shall include a copy of
                                      15   this Stipulated Protective Order; and
                                      16             (c) cooperate with respect to all reasonable procedures sought to be pursued
                                      17   by the Designating Party whose Protected Material may be affected.
                                      18   If the Designating Party timely seeks a protective order, the Party served with the
                                      19   subpoena or court order shall not produce any information designated in this action
                                      20   as “CONFIDENTIAL” before a determination by the court from which the subpoena
                                      21   or order issued, unless the Party has obtained the Designating Party’s permission. The
                                      22   Designating Party shall bear the burden and expense of seeking protection in that court
                                      23   of its confidential material and nothing in these provisions should be construed as
                                      24   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                                      25   directive from another court.
                                      26   9.    A    NON-PARTY’S          PROTECTED        MATERIAL        SOUGHT        TO    BE
                                      27         PRODUCED IN THIS LITIGATION
                                      28             (a) The terms of this Order are applicable to information produced by a Non-

                                                                                      10
                                                                   STIPULATED PROTECTIVE ORDER
                         Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 11 of 15 Page ID #:122


                                       1   Party in this Action and designated as “CONFIDENTIAL.” Such information
                                       2   produced by Non-Parties in connection with this litigation is protected by the
                                       3   remedies and relief provided by this Order. Nothing in these provisions should be
                                       4   construed as prohibiting a Non-Party from seeking additional protections.
                                       5             (b) In the event that a Party is required, by a valid discovery request, to
                                       6   produce a Non-Party’s confidential information in its possession, and the Party is
                                       7   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                       8   confidential information, then the Party shall:
                                       9                (1) promptly notify in writing the Requesting Party and the Non-Party
                                      10   that some or all of the information requested is subject to a confidentiality agreement
                                      11   with a Non-Party;
                                      12                (2) promptly provide the Non-Party with a copy of the Stipulated
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                                      14   specific description of the information requested; and
                                      15                (3) make the information requested available for inspection by the Non-
                                      16   Party, if requested.
                                      17             (c) If the Non-Party fails to seek a protective order from this court within 14
                                      18   days of receiving the notice and accompanying information, the Receiving Party may
                                      19   produce the Non-Party’s confidential information responsive to the discovery request.
                                      20   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
                                      21   any information in its possession or control that is subject to the confidentiality
                                      22   agreement with the Non-Party before a determination by the court. Absent a court
                                      23   order to the contrary, the Non-Party shall bear the burden and expense of seeking
                                      24   protection in this court of its Protected Material.
                                      25   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      26         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                      27   Protected Material to any person or in any circumstance not authorized under this
                                      28   Stipulated Protective Order, the Receiving Party must immediately (a) notify in

                                                                                       11
                                                                    STIPULATED PROTECTIVE ORDER
                         Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 12 of 15 Page ID #:123


                                       1   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                       2   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                       3   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                       4   and (d) request such person or persons to execute the “Acknowledgment and
                                       5   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                       6   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                       7         PROTECTED MATERIAL
                                       8         When a Producing Party gives notice to Receiving Parties that certain
                                       9   inadvertently produced material is subject to a claim of privilege or other protection,
                                      10   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                      11   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                      12   may be established in an e-discovery order that provides for production without prior
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                      14   parties reach an agreement on the effect of disclosure of a communication or
                                      15   information covered by the attorney-client privilege or work product protection, the
                                      16   parties may incorporate their agreement in the stipulated protective order submitted
                                      17   to the court.
                                      18   12.    MISCELLANEOUS
                                      19         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                      20   person to seek its modification by the Court in the future.
                                      21         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                      22   Protective Order no Party waives any right it otherwise would have to object to
                                      23   disclosing or producing any information or item on any ground not addressed in this
                                      24   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                      25   ground to use in evidence of any of the material covered by this Protective Order.
                                      26         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                      27   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                      28   only be filed under seal pursuant to a court order authorizing the sealing of the specific

                                                                                       12
                                                                    STIPULATED PROTECTIVE ORDER
                         Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 13 of 15 Page ID #:124


                                       1   Protected Material at issue. If a Party's request to file Protected Material under seal is
                                       2   denied by the court, then the Receiving Party may file the information in the public
                                       3   record unless otherwise instructed by the court.
                                       4   13.   FINAL DISPOSITION
                                       5         After the final disposition of this Action, as defined in paragraph 4, within 60
                                       6   days of a written request by the Designating Party, each Receiving Party must return
                                       7   all Protected Material to the Producing Party or destroy such material. As used in this
                                       8   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                       9   summaries, and any other format reproducing or capturing any of the Protected
                                      10   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                      11   must submit a written certification to the Producing Party (and, if not the same person
                                      12   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   category, where appropriate) all the Protected Material that was returned or destroyed
                                      14   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                      15   compilations, summaries or any other format reproducing or capturing any of the
                                      16   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                      17   archival copy of all pleadings, motion papers, trial, deposition, and hearing
                                      18   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                                      19   reports, attorney work product, and consultant and expert work product, even if such
                                      20   materials contain Protected Material. Any such archival copies that contain or
                                      21   constitute Protected Material remain subject to this Protective Order as set forth in
                                      22   Section 4 (DURATION).
                                      23         14. Any violation of this Order may be punished by any and all appropriate
                                      24   measures including, without limitation, contempt proceedings and/or monetary
                                      25   sanctions.
                                      26   ///
                                      27   ///
                                      28   ///

                                                                                       13
                                                                    STIPULATED PROTECTIVE ORDER
Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 14 of 15 Page ID #:125
                         Case 2:20-cv-06988-JFW-AGR Document 22 Filed 11/10/20 Page 15 of 15 Page ID #:126


                                       1                                        EXHIBIT A
                                       2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                       3         I, _____________________________ [print or type full name], of
                                       4   _________________ [print or type full address], declare under penalty of perjury that
                                       5   I have read in its entirety and understand the Stipulated Protective Order that was
                                       6   issued by the United States District Court for the Central District of California on
                                       7   __________ [date] in the case of Jose Encinas v. City of Long Beach, et al., Case No.
                                       8   2:20-cv-06988-JFW(AGRx). I agree to comply with and to be bound by all the terms
                                       9   of this Stipulated Protective Order and I understand and acknowledge that failure to
                                      10   so comply could expose me to sanctions and punishment in the nature of contempt. I
                                      11   solemnly promise that I will not disclose in any manner any information or item that
                                      12   is subject to this Stipulated Protective Order to any person or entity except in strict
OFFICE OF THE CITY ATTORNEY

411 West Ocean Boulevard, 9th Floor
 CHARLES PARKIN, City Attorney

   Long Beach, CA 90802-4664




                                      13   compliance with the provisions of this Order.
                                      14         I further agree to submit to the jurisdiction of the United States District Court
                                      15   for the Central District of California for the purpose of enforcing the terms of this
                                      16   Stipulated Protective Order, even if such enforcement proceedings occur after
                                      17   termination of this action. I hereby appoint __________________________ [print or
                                      18   type full name] of _______________________________________ [print or type full
                                      19   address and telephone number] as my California agent for service of process in
                                      20   connection with this action or any proceedings related to enforcement of this
                                      21   Stipulated Protective Order.
                                      22   Date: ______________________________________
                                      23   City and State where sworn and signed: _________________________________
                                      24
                                      25   Printed name: _______________________________
                                      26
                                      27   Signature: __________________________________
                                      28

                                                                                     15
                                                                   STIPULATED PROTECTIVE ORDER
